Citation Nr: 1105978	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-23 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to August 
1967. 

The appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision in which the RO continued a 
denial of the appellant's claim for entitlement to service 
connection for cause of the Veteran's death.  The Appellant filed 
a timely appeal.  


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died on 
February [redacted], 2006.  The immediate cause of death was listed as 
congestive heart failure due to fibrious pericarditis due to 
myeloproliferative disorder.  

2.  At the time of the Veteran's death he was not service-
connected for any disability.  

3.  There is no competent evidence which shows that the Veteran's 
myelproliferative disorder and the Veteran's resulting death were 
casually related to the Veteran's military service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the claimant, which information and 
evidence VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  38 C.F.R. § 
3.159(b).  VA must provide such notice to the claimant prior to 
an initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice 
requirements apply to all five elements of a service-connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that, in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), the United States Court of Appeals for Veterans Claims 
(Court) held that in a claim for Dependency and Indemnity 
Compensation (DIC) benefits, VA's notice requirements include (1) 
a statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.

Here, prior to the adjudication of the appellant's claim, she was 
sent a November 2006 letter.  However, this notice failed to 
satisfy the first requirement for VCAA notice in the context of a 
claim for DIC benefits, as outlined in Hupp.  Hupp, 21 Vet. App. 
at 352-53.  Even so, the Board notes that the appellant had 
actual knowledge of these requirements.  Although the letter 
identified above did not specifically include a statement that 
the late Veteran was not service connected for any disabilities 
at the time of his death, consistent with Hupp, this omission did 
not prejudice the appellant.  In addition, the January 2007 
rating decision made it clear that the Veteran was not service 
connected for any disabilities at the time of his death.  

Thus, to the extent the above notice was deficient; such 
deficiency was "cured by actual knowledge on the part of the 
claimant."  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007).  Thereafter, in February and June 2009 written 
statements, the appellant indicated her knowledge that to 
establish service connection for the cause of the veteran's death 
evidence that the veteran had a disability related to service 
which contributed to his death must be presented.  The appellant 
has thus demonstrated an awareness of what is needed to 
substantiate her DIC claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).  Consequently, any omission in this regard 
was "cured by actual knowledge on the part of the claimant."  See 
Sanders, 487 F.3d at 889.

After issuance of each notice described above, and opportunity 
for the appellant to respond, the July 2009 supplemental 
statement of the case (SSOC) reflects readjudication of the 
claim.  Hence, the appellant is not shown to be prejudiced by the 
timing of the post-rating notice.  See Mayfield  v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a SOC or supplemental SOC, is sufficient to cure a timing 
defect).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claims decided herein.  The Veteran's service treatment records, 
his death certificate, autopsy report, and terminal hospital 
records are of record.  In light of the above, there is no 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the issues on appeal.  Given the 
foregoing, the Board finds that there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  

The Board has carefully considered the provisions of the VCAA in 
light of the record on appeal, and for the reasons expressed 
above; it finds that the notice and development of the claims 
decided herein has been consistent with these provisions. 
Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The survivors of a Veteran who has died from a service-connected 
disability or compensable disability may be entitled to receive 
dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 
2002).  The death of a Veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§ 3.312(a).

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  The service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in- service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant. 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

Further, VA regulations also provide that a veteran who had 
active military, naval, or air service in the Republic of Vietnam 
during the Vietnam era and has one of the diseases listed in 38 
C.F.R. § 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e).  See 74 Fed. Reg. 21,258 (May 7, 2009); see also 38 
C.F.R. § 3.307(a)(6)(ii).  The specified diseases which have been 
listed therein include prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), and chronic lymphocytic 
leukemia (CLL).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

However, VA has determined that there is no positive association 
between exposure to herbicides and any other condition for which 
it has not specifically determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-46 (Jan. 4, 1994); 
see also 61 Fed. Reg. 57,586- 57,589 (Nov. 7, 1996); 72 Fed. Reg. 
32,345-32,407 (June 12, 2007).  Myeloproliferative disorder or 
myeloplastic syndrome is not listed among the presumptive 
diseases for which service connection may be granted on the basis 
of exposure to herbicides under 38 C.F.R. § 3.309(e).  Therefore, 
service connection for the cause of the Veteran's death may not 
be granted for on the basis of the presumptive regulatory 
provisions just discussed.  In the absence of a diagnosed disease 
for which the presumption applies, 38 C.F.R. § 3.307(a)(6)(iii) 
is not applicable, and the appellant's claim of service 
connection for the cause of the Veteran's death will be addressed 
on a direct service connection basis in this decision.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Here, the Veteran died on February [redacted], 2006, due to congestive 
heart failure due to fibrous pericarditis, due to 
myeloproliferative disorder.  At the time of the Veteran's death, 
the Veteran had no service-connected disabilities.  The appellant 
contends that the Veteran's death was caused by exposure to 
benzene (which the appellant contends is contained in Agent 
Orange) during his active military service in Vietnam which 
subsequently caused the Veteran to develop myeloproliferative 
disorder which ultimately caused fibrious pericarditis which led 
to congestive heart failure.  

In support of the appellant's claim, she submitted literature 
from the myelodysplastic syndromes (MDS) foundation.  This 
literature indicated that the cause of the disorders is unknown, 
although there is evidence that petrochemicals and the 
chemotherapy regimens that are utilized to provide curative 
strategies to patients with certain malignancies lead to the 
development of MDS.  Benzene has been identified as a causative 
agent.  

The appellant also submitted an October 2007 written statement 
from Dr. E.O.  The letter indicated that Dr .E.O. performed the 
autopsy on the Veteran.  He stated that the cause of death was 
myeloproliferative disorder (MD) that resulted in fibrious 
pericarditis and subsequently congestive heart failure.  He 
indicated that congestive heart failure would not develop in the 
absence of MD.  The Dr. concluded by stating that MD was the 
principal cause of death for the Veteran.  

None of this evidence provides a basis for granting the 
appellant's claim.  In this case there is medical evidence of a 
current disability, as the Veteran was diagnosed with MDS which 
led to his death.  There is also evidence of in-service 
incurrence of an injury or disease (exposure to herbicides is 
presumed).  However, there is no medical evidence of a nexus 
between the Veteran's MDS and ultimate death and his exposure to 
herbicides while on active duty. 

The literature from MDS simply states that the cause for this 
disease is unknown but that benzene has been identified as a 
causative agent.  The literature does not indicate that (1) the 
Veteran was exposed to benzene, (2) that benzene was the cause of 
the Veteran's MDS or make any other etiological conclusion about 
the particulars of the Veteran's specific case of MDS.  Therefore 
the literature is of little probative value as it does not 
provide the necessary nexus missing in the appellant's claim.  

In addition, the written statement from Dr. E.O. does not opine 
as to etiology of the Veteran's MDS.  Rather the letter simply 
indicates that the Veteran died from congestive heart failure 
which would not have developed in the absence of MDS.  

Based on the foregoing, the Board finds that the evidence is 
against a finding that the Veteran's death was caused by his 
active military service.  Service connection will be granted to a 
veteran that develops a disability in service or, in some cases, 
within one year of service.  38 C.F.R. § 3.303, 3.307, 3.309.

Here, the evidence does not show that the Veteran was found to 
have myeloproliferative disorder in service or within one year 
after service.  The first evidence of any such disorder was more 
than 38 years after the Veteran's discharge from service.

In reaching this determination, the Board does not wish in any 
way to diminish the Veteran's honored service.  The Board, 
however, is precluded from reaching its own unsubstantiated 
medical conclusions, and is instead bound on these matters by the 
medical evidence of record.  See Jones v. Principi, 16 Vet. App. 
219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); in Colvin v. Derwinski, 1 Vet. App. 171 (1991).

At this point, the Board notes that VA did not seek a medical 
opinion in order to assist the appellant with her claim.  Under 
the VCAA, VA is obliged to obtain a medical opinion when the 
record contains competent evidence that the veteran has a current 
disability that may be associated with active service; and the 
record does not contain sufficient information to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link 
between a disability and service must be competent, and the 
appellant is required to show some causal connection between the 
disability and military service.  Wells v. Principi, 326 F.3d 
1381, 1338 (Fed. Cir. 2003).  A finding of current disability 
alone is not enough.  Id.

In this case, the record contains medical evidence identifying 
the cause of the Veteran's death, but no competent medical 
evidence or opinion even suggesting that the condition that led 
to the Veteran's demise was related to his active service.  38 
C.F.R. § 3.159(c)(4) (2002); see also Charles v. Principi, 16 
Vet. App. 375 (2002). 

In addition to the medical evidence, the Board has considered the 
appellant's various statements submitted, on her behalf, that the 
Veteran's death was caused by his exposure to benzene, which she 
alleges is a dioxin which is contained in Agent Orange, which in 
turn-caused the Veteran to develop myeloproliferative disorder. 
However, none of this evidence provides a basis for allowance of 
the claim.  As a layperson without the appropriate scientific 
medical training and expertise, she is not competent to provide a 
probative opinion on a scientific or medical matter, such as the 
medical and scientific relationship, if any, between benzene, 
Agent Orange, myeloproliferative disorder and the Veteran's 
death.  See Bostain v. West, 11 Vet. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative value.  




On this record, without medical evidence to support the 
appellant's lay assertions, the Board finds that the evidence is 
sufficient to reach a decision is this case.  In the absence of 
competent medical evidence to support the claim, service 
connection for the cause of the Veteran's death must be denied.


ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


